Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-3, 5-12 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has cancelled rejected Claims 13-15, to place the application in condition for allowance.  Claims 1-3, 5-12 were previously indicated as allowable as discussed in the Final office action and copied below.
Regarding amended Claim 1, O’Regan discloses an apparatus (Figures 1-8) for detecting an electrical fault in a primary tap on a power distribution system (fault 30 in primary tap 32, Figure 3), the primary tap having a plurality of distribution transformers (comprising TR overhead, Figure 3) each provided in a corresponding plurality of distribution circuits along a length of the primary tap (plurality of distribution circuits each comprising “TR Overhead”, Figure 3), said apparatus comprising: 
a voltage monitor (comprising 44X, 44Y, Figure 3) provided at each of the distribution circuits for monitoring a voltage status in a corresponding distribution circuit (Figure 3, Column 4, lines 24-27); 
a controller (comprising 50, Figure 3) in communication with each of the voltage monitor for receiving the voltage monitored and transmitted by the voltage monitors (44X, 44Y communicating output to 50 via communication link 48, Figure 3, Column 4, lines 29-35), wherein the controller determines that the fault exists in the primary tap based on the voltages statuses monitored and transmitted by the plurality of voltage 
a fuse isolator (comprising 40, Figure 3) configured to electrically connect the primary tap to a high voltage on the power distribution system and electrically disconnect the primary tap from the high voltage on the power distribution system when activated; 
a fuse isolator actuator (comprising 46, Figure 3) for activating the fuse isolator responsive to a determination of a fault in the primary tap by the controller (Column 4, lines 40-43).  
O’Regan does not disclose the details to have the fuse isolator actuator comprising a grounding spring having a spring arm and configured to have the spring arm in a first position away from the fuse isolator or a second position in electrical contact with the fuse isolator; and 
a fused link configured to maintain the spring arm in the first position in an absence of the control signal from the controller, and to release the spring arm from the first position and allow the spring arm to be placed in the second position in contact with the fuse isolator responsive to the control signal from the controller (Figures 4-6 show spring arm in contact with the fuse isolator and away from the fuse isolator); and 
a relay in communication with the controller for outputting a predetermined voltage to the fused link when the control signal is received from the controller.
Domejean discloses an apparatus (Figures 3-6) comprising a fuse isolator (comprising 23, Figure 3) and fuse isolator actuator (comprising 24, 20, Figure 3) wherein the fuse isolator comprises: 

a fused link (comprising 31, Figures 4-6) configured to maintain the spring arm in the first position in an absence of the control signal from a controller (controller for trip mechanism, Figures 3,4), and to release the spring arm from the first position and allow the spring arm to be placed in the second position in contact with the fuse isolator responsive to the control signal from the controller (Figure 4 shows the spring arm away, and Figure 6 shows the 31 broken and spring arm in contact with from the fuse isolator); and a relay (comprising 26, Figure 3) in communication with the controller for outputting a predetermined voltage to the fused link when the control signal is received from the controller (Column 4, lines 31-40).
Combination of O’Regan and Domejean does not disclose the relay responsive to the control signal closes a circuit including the fuse link responsive to the control signal from the controller, the circuit having sufficient voltage to melt a fuse element of the fuse link, in combination with the other recited elements of the apparatus of Claim 1, therefore allowable.  Claims 2-3, 5-8, 12 depend from Claim 1.
Claim 9 basically recites a method corresponding to the apparatus of Claim 1, therefore allowable for the same reasons as for Claim 1.  Claims 10-11 depend from Claim 9.  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002.  The examiner can normally be reached on Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/LUCY M THOMAS/           Examiner, Art Unit 2836, 6/29/2021